Citation Nr: 0527123	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  01-09 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diverticulitis.  

2.  Entitlement to service connection for a skin disorder of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that determination, the RO 
inter alia denied service connection for diverticulitis and a 
skin disorder of the feet.  The appellant disagreed and this 
appeal ensued.  In September 2003 and in March 2004, the 
Board remanded these issues for further evidentiary 
development.  

In November 2003, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The appellant has diverticulitis manifested by irritable 
bowel symptoms as early as 1986, which is not related to his 
active service.  

2.  The appellant has tinea pedis and chronic rash of the 
feet that are not related to his active service.  


CONCLUSIONS OF LAW

1.  Diverticulitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  A skin disorder of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in July 2001 and March 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Service Connection Law and Regulations

The appellant claims service connection for diverticulitis 
and a skin disorder affecting the feet.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  It generally requires medical evidence of 
a current disability; evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

Diverticulitis

The initial element of a service-connection claim requires 
competent medical evidence of a current disorder.  The 
evidence of record includes private clinical records in March 
1986 revealing a possibility of spastic colon and private 
clinical records in March 1987 indicating the appellant 
continued to have irritable bowel symptoms, improved with 
medication and a peanut-free diet.  The impression was a 
normal physical examination with irritable bowel symptoms.  
VA clinical records in June 2000 noted a past medical history 
of diverticulitis.  VA examination in April 2004 revealed a 
diagnosis of a gastrointestinal condition manifested by 
diverticulitis, colonic polyp, and gastroesophageal reflux 
disease symptoms and mild intermittent episodes of abdominal 
pain and diarrhea.  This evidence satisfies the initial 
element of the claim.  

As for the second element of the claim, the appellant 
testified at his November 2003 hearing that he had stomach 
problems in service, which he attributed to drinking 
contaminated water.  He asserted he had symptoms of diarrhea 
in service, for which he used over-the-counter medications 
such as Pepto-Bismol or Milk of Magnesia.  The service 
medical records are silent as to any complaint or finding of 
diverticulitis or any other stomach disorder.  The entrance 
examination in December 1967 revealed no complaints of a 
gastrointestinal nature and normal clinical evaluations.  
Service clinical record entries in August 1969 indicated the 
appellant complained of abdominal pain after extensive 
walking, without nausea, vomiting, diarrhea, or dysuria.  The 
impression was of lipoma and abdominal pain of questionable 
etiology, though the examiner doubted it was secondary to 
lipoma and declared there was no relationship to eating or 
urinating.  The May 1970 separation examination showed that 
the appellant denied any complaints of stomach or intestinal 
trouble and that the examiner reported normal clinical 
evaluations.  

The key question in this case, then, is whether the claims 
file includes competent medical evidence establishing an 
etiological connection between the present stomach disorder 
first shown in 1986 and the appellant's service ending in 
1970.  The sole medical evidence on this point is the VA 
examination in March 2004, wherein the examiner opined that 
it was not at least as likely as not that the stomach 
disorder diagnosed was related to the appellant's active 
service.  

These conditions are not found to be related to the 
veteran's active duty due to the fact that his 
visits to the doctor complaining of abdominal pain 
were related to lipomas primarily.  Additionally, 
now the veteran is experiencing abdominal pain 
precipitated by certain foods in his diet such as 
peanuts, red tomato-based substances, and spicy 
foods.  In the service, he clearly gave the history 
on 08/20/69 when he was seen for abdominal pain 
that there was no relationship to eating or 
urination.  He complained of abdominal pain with 
walking.  Therefore, there is no association 
between the current abdominal conditions that the 
veteran has now and his service.  

For 16 years following his separation from service, the 
evidence does not show any indication that the appellant 
complained of or was treated for a stomach disorder.  The VA 
examiner in March 2004 opined there was no connection between 
the current findings of diverticulitis and his active 
service.  The record includes no evidence contradicting this 
opinion.  This evidence fails to satisfy the third element of 
a service-connection claim.  In light of the evidence of 
record and based on this analysis, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim of service connection for diverticulitis.  

A Skin Disorder of the Feet

As for the initial element of a service-connection claim, the 
VA examination in March 2004 diagnosed tinea pedis, with a 
residual of chronic constant rash on his feet.  A private 
physician reported in a December 2003 statement that he had 
treated the appellant from 1984 to 2000 for, in part, bullous 
eruptions of the soles of the feet.  This evidence satisfies 
the initial element of the claim.  

The appellant testified at his hearing in November 2003 that 
he had "jungle rot" during his service in Vietnam, 
ostensibly from the constant immersion of his feet in the 
dampness of rice paddies and the rivers of South Vietnam.  
The service medical records are silent as to any complaint or 
finding of a skin disorder affecting his feet.  Service 
clinical entries in 1969 indicated a rash on his legs that 
was treated with a cream, though there was no reference to a 
skin disorder affecting the feet.  The veteran denied any 
complaints of a skin disorder during the May 1970 separation 
examination, and the examiner reported normal clinical 
evaluations.  

The key question for this claim is whether the claims file 
includes competent medical evidence connecting the current 
findings of tinea pedis and his service.  The private 
physician in his December 2003 statement noted that he had 
retired from medical practice in 2000 and did not have access 
to the medical records.  Thus, the record lacks evidence that 
might form part of a continuity of symptomatology that might 
satisfy this element of the claim.  In the VA examination of 
March 2004, the examiner reviewed the claims file and opined: 

It is not at least as likely as not that the 
veteran's skin rash involving his feet, i.e., tinea 
pedis is related to his active Military duty.  The 
veteran was never seen for a foot condition that 
was documented in the service medical record.  He 
was seen for a rash in the Military, but this was 
on his lower leg and documented to be in 1969.  The 
date was not stamped well and actually was stamped 
upside down, so the month and the day of the month 
could not be deciphered, however, the date was 1969 
and the veteran was given Mycolog cream.  There was 
never any treatment for any rash on his feet in the 
Military.  Therefore, there cannot be a nexus 
between the veteran's tinea pedis and his Military 
duty.  

For many years following his separation from service, the 
evidence does not show any indication that the appellant 
complained of or was treated for a skin disorder affecting 
his feet.  The VA examiner in March 2004 opined there was no 
connection between the current findings of tinea pedis and 
his active service.  The record includes no evidence 
contradicting this opinion.  This evidence fails to satisfy 
the third element of a service-connection claim.  In light of 
the evidence of record and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
skin disorder affecting the feet.  


ORDER

Service connection for diverticulitis is denied.  

Service connection for a skin disorder of the feet is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


